Title: To Alexander Hamilton from William Heth, 2 July 1791
From: Heth, William
To: Hamilton, Alexander



Private
Dear Sir
Shillelah [Virginia] 2. July 1791

The close application which I have been obliged to pay to the duties of my office, added to the unhealthyness of the place, has confined me at home some days, with a bilious intermittent fever. To this circumstance it is owing, that I have so soon received your very friendly answer of the 23d. Ulto.
Believe me Dear Sir, had you been less frank in delivering your Sentiments and opinions—tho they might have been more flattering perhaps—they would not have been recd as such strong proofs of your friendship for me. I feel myself much indebted to you, for your condescension in replying to me so fully, & for treating me with so much candor & familiarly.
I fear that, I must have expressed myself very illy, in my private letter of the 16th. Ulto or you never could have supposed that, I lookd for laws to define minutely, or even particularly, the duties of any officer of government; much less, could I possibly question the propriety, necessity, and, consequently the Right—in one sense of the word—of your calling upon the Officers of the Customs for such information as—to comply with your duty—was essential to obtain. The propriety of every syllable which you have said on this subject, never formed any doubt in my mind. I have little doubt also, but I used the word “right” improperly, without duly considering the construction it would give to the Sentence, of which it was a member. The object of my suggestions, you readily, & clearly enough comprehended. And, my true meaning was this. It appeard to me, to be inconsistent with Justice, & the Spirit of Freedom, for any Legislative Body, to enact such laws, as must in their operation, draw services from the free Citizen, without compensation and therefore it was, and is still my opinion, that Congress had no right to do so. Do I receive any thing from the U States as a compensation for a single Sheet of paper, used out of the current, & clear line of Duty? Commissions & fees of Office, are recd for special services actually performed, & clearly defind. To the aforegoing opinion, I do not find a single remark in your address repugnant. Indeed—so far from it—that I am convinced you think every Collector ought to receive an annual allowance—equal to his stationary at least—if not for such extra Services, as the nature of his Office, and the business which he does, must necessarily subject him to. To obtain such provision, a provision, which Justice & equity demands, was the objct of my address, and to which, you are pleased to say, you are not unfriendly. Sure I am then, you will—being the most proper person—ask it of Congress.
However widely you may have misunderstood me in one respect, persuaded I am, you could not in another. The promptitude with which I have complyd with every request from you, within the scope of my abilities and secluded situation—whether immediately in the line of my duty, connected therewith, or independent thereof, must have convinced you, that I never thought you calld for “too much” or, “unimportant information.” Could I for a moment suppose, my Dear Sir, that my zeal, pride, & ambition on this Score, had not been long perceived by you, the mortification which I should feel, would be great indeed!
The indisposition of which I flatter myself I have so far recovered, as to be able to go to the office on Monday to engage in making up my quarterly accounts, urges me to make an observation here, which ought to have been noted in my letter accompanying a statement of the emoluments of my office for the year 1790. Viz—that my emoluments ought to be such, as to enable me to employ a Clerk qualified to do the business of the office in every respect, in case of sickness or absence. You will have perceived that the charge for the wages of a clerk, his board &c in that Statement, is very low. He is an honest, faithful servant, of great integrity and application, but is possessed of so little genius, or capacity, that he is totally lost whenever a case occurs, in the least deviating from the current business—nor could he post up & close the accounts in the Ledger, & render the present quarterly returns, if his salvation depended upon it. Had my present indisposition happend in April or May or Sept. Oct. or Novr. last, I question whether my office would not have been protested against. You are the best Judge, whether the importance of this District to the revenue is such, as that I ought to be enabled to guard against such casualties. Suppose I was obliged to give 400 Dlls ⅌ ann to a Clerk, instead of 250—and which must have been the case, if I had not been able to pay such close attention, & to perform the greatest part of the duty myself—what a pittance I should have had left, for my own labor, responsibility &c, the aforesaid statement will shew.
I had thoughts of, and still wish to pay my respects to you in person, some time this month or next—being vacation season—to consult with you on the eligibility of continuing in my present office, in hopes of Superintendents of the revenue being appointed, on the propriety of the office being moved to a place more healthy, & more desireable to the Merchants of the District, or on the prudence of my offering my services to fill an office more immediately under your eye. On these subjects, I wrote a letter to you some time in May last, but concluding that I might be thought too impatient as to the first, Doubting of the propriety of the second to Richmond, or to any other place in the District but Broadway, And being diffident of my qualifications as to the latter, I declined to forward it, And I should not now, have hinted at them, if I had not formed a resolution to resign my office after next session of Congress, should it not prove so productive as to enable me to settle nearer to it or to pay me better than it has done, for the great sacrifice which I make of my domestic enjoyments; and for my own labor, responsibility and risque. Persuaded that you will receive these communications, as made in confidence by a friend, I remain Dear Sir, with the greatest esteem & respect,
Most truly & sincerely   Your obliged friend and   Very hble servant
Wm Heth
The Honble Col Alex Hamilton

